        Case 1:20-cv-00027-JAP-LF Document 49 Filed 06/01/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

NICK VINCENT FLOR,

               Plaintiff,

       v.                                                     No. 1:20-cv-00027-JAP-LF

THE UNIVERSITY OF NEW MEXICO;
CAMILLE CAREY, individually and in her
official capacity; ANGELA CATENA,
individually and in her official capacity;
SARA M. CLIFFE, individually and in her
official capacity; and EVA CHAVEZ,

               Defendants.

                                             ORDER

       On May 31, 2020, Plaintiff Nick Flor filed PLAINTIFF’S UNOPPOSED MOTION FOR

EXTENSION OF TIME TO RESPOND TO DEFENDANTS’ MOTION TO PARTIALLY

DISMISS FIRST AMENDED COMPLAINT (“Motion”) (Doc. 46). The current deadline for

Plaintiff to file a response to DEFENDANTS UNIVERSITY OF NEW MEXICO, CAMILLE

CAREY, ANGELA CATENA, AND SARA CLIFFE’S MOTION TO PARTIALLY DISMISS

FIRST AMENDED COMPLAINT (Doc. 40) is June 1, 2020. Plaintiff, however, requests an

extension to file a response brief. The Court finds that the Motion is well taken and will grant it.

       IT IS THEREFORE ORDERED THAT PLAINTIFF’S UNOPPOSED MOTION FOR

EXTENSION OF TIME TO RESOND TO DEFENDANTS’ MOTION TO PARTIALLY

DISMISS FIRST AMENDED COMPLAINT (Doc. 46) is GRANTED. Plaintiff has until June 5,

2020, to file a response.

                                              _______________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE
